The judgment of the Supreme Court was entered, January 22d 1877,
Per Curiam.
This suit was brought by Dovey, the holder of the note against Rand, the payee and endorser. Dovey does not need to trace his title through the irregular endorsement of the Safeguard Insurance Company. No question arises in this action between Rand and the insurance company, as to their relations to each other. That relation does not affect Dovey, who takes title by the endorsement of Rand as payee. The latter cannot set up the endorsement of the insurance company as an irregularity to affect Dovey. Judgment affirmed.